             Case 1:19-cv-10791-RGS Document 13 Filed 06/21/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



 JOSEPH DaROSA, on behalf of himself and
 similarly situated employees,

                                  Plaintiff,          Civil Action No.: 1:19-CV-10791

                           v.

 SPEEDWAY LLC,

                                  Defendant.


             DEFENDANT SPEEDWAY LLC’S PARTIAL MOTION TO DISMISS

        Pursuant to Federal Rule of Civil Procedure 12(b)(6) Defendant Speedway LLC

(“Speedway”) submits this memorandum of law in support of its Motion to Dismiss the

Massachusetts Fair Wages Act (“Wage Act”) claim of Plaintiff Joseph DaRosa’s (“DaRosa”)

Complaint.

        WHEREFORE, Speedway requests that this Court grant its partial motion to dismiss.

                                REQUEST FOR ORAL ARGUMENT

        Pursuant to Rule 7.1(d) of the Local Civil Rules of the United States District Court for

the District of Massachusetts, Speedway hereby requests a hearing on its Partial Motion to

Dismiss. Speedway believes that oral argument will assist the Court in resolving the issues

involved in this motion.




                                                 1

B5004085.1
             Case 1:19-cv-10791-RGS Document 13 Filed 06/21/19 Page 2 of 2



                                                      SPEEDWAY LLC

                                                      By Its Attorneys,

                                                      s/Matthew C. Baltay
                                                      Matthew C. Baltay (BBO#638722)
 Dated: June 21, 2019                                 Allison L. Anderson (BBO#687662)
                                                      Rachel L. Davidson (BBO#703341)
                                                      Foley Hoag LLP
                                                      Seaport West
                                                      155 Seaport Boulevard
                                                      Boston, MA 02210-2600
                                                      617-832-1204
                                                      mbaltay@foleyhoag.com
                                                      alanderson@foleyhoag.com
                                                      rdavidson@foleyhoag.com




                     CERTIFICATE PURSUANT TO LOCAL RULE 7.1

        I, Allison L. Anderson, hereby certify pursuant to Local Rule 7.1(a)(2) that on June 19,
2019, I conferred in good faith with opposing counsel in order to resolve or narrow the issues
presented in the above.

                                                         /s/Allison L. Anderson
                                                         Allison L. Anderson


                                 CERTIFICATE OF SERVICE


        I, Allison L. Anderson, certify that on this 21st day of June 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to plaintiff by electronically serving his counsel of record.



                                                         /s/Allison L. Anderson
                                                         Allison L. Anderson




                                                  2

B5004085.1
